--------------------------------------------------------------------------------

Exhibit 10.3




--------------------------------------------------------------------------------

 
GUARANTEE AND COLLATERAL AGREEMENT
made by
Hydrocarb Energy Corporation
and its Subsidiaries,
in favor of
Shadow Tree Capital Management LLC
as Agent for Certain Lenders


Dated as of August 15, 2014
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
   
Page
 
ARTICLE 1.
DEFINED TERMS.
1
Section 1.1
Definitions.
1
Section 1.2
Other Definitional Provisions.
5
 
ARTICLE 2.
GUARANTEE.
5
Section 2.1
Guarantee.
5
Section 2.2
No Subrogation.
6
Section 2.3
Amendments, Etc. with Respect to the Obligations..
6
Section 2.4
Guarantee Absolute and Unconditional.
7
Section 2.5
Payments.
7
ARTICLE 3.
GRANT OF SECURITY INTEREST.
7
Section 3.1
Grant of Security Interest.
7
Section 3.2
Transfer of Pledged Securities.
8
 
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES.
8
Section 4.1
Title; No Other Liens.
8
Section 4.2
Perfected First Priority Liens
9
Section 4.3
Jurisdiction of Organization; Chief Executive Office.
9
Section 4.4
Inventory and Equipment.
9
Section 4.5
Investment Property.
9
Section 4.6
Receivables.
10
Section 4.7
Commercial Tort Claims.
10
Section 4.8
Deposit Accounts
10
Section 4.9
Representations in the Credit Agreement. 7
10
 
ARTICLE 5.
COVENANTS.
11
Section 5.1
Delivery of Instruments, Certificated Securities and Chattel Paper.
11
Section 5.2
Maintenance of Insurance.
11
Section 5.3
Maintenance of Perfected Security Interest; Further Documentation.
11
Section 5.4
Changes in Name, Etc.
11
Section 5.5
Notices. :
11
Section 5.6
Investment Property.
12
Section 5.7
Receivables.
13
Section 5.8
Commercial Tort Claims.
13
Section 5.9
Covenants in Credit Agreement
14
Section 5.10
Casualty Proceeds.
14
 
ARTICLE 6.
REMEDIAL PROVISIONS.
14
Section 6.1
Certain Matters Relating to Receivables.
14

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Continued)
 
Page
 
Section 6.2
Communications with Obligors; Grantors Remain Liable.
14
Section 6.3
Pledged Securities.
15
Section 6.4
Application of Proceeds.
17
Section 6.5
Code and othe Remedies
16
Section 6.6
Sales of Pledged Securities.
17
Section 6.7
Deficiency.
17
 
ARTICLE 7.
AUTHORITY OF SECURED PARTY.
18
Section 7.1
Secured Party's Appointment as Attorney-in-Fact, Etc.
18
Section 7.2
Duty of Secured.
19
Section 7.3
Authentication of Financing Statements.
19
 
ARTICLE 8.
SUBORDINATION OF GRANTOR CLAIMS.
20
Section 8.1
Subordination of Grantor Claims.
20
Section 8.2
Claims in Bankruptcy.
20
Section 8.3
Payments Held in Trust.
20
Section 8.4
Liens Subordinate.
21
Section 8.5
Notation of Records.
21
 
ARTICLE 9.
MISCELLANEOUS.
21
Section 9.1
Amendments in Writing
21
Section 9.2
Notices
21
Section 9.3
No Waiver by Course of Conduct; Cumulative Remedies
 21
Section 9.4
Enforcement Expenses; Indemnification.
21
Section 9.5
Successors and Assigns.
22
Section 9.6
Set-Off.
22
Section 9.7
Counterparts.
23
Section 9.8
Severability
 23
Section 9.9
Section Headings.
23
Section 9.10
Intergration
23
Section 9.11
Goverinning Law
23
Section 9.12
Jurisdiction
23
Section 9.13
Acknowledgements. :
24
Section 9.14
Additional Grantors; Additional Pledged Securities. .
25
Section 9.15
Releases.
25
Section 9.16
Acceptance.
26
Section 9.17
Retention in Satisfaction.
26
Section 9.18
Reinstatement.
26
Section 9.19
Waver of Jury Trial.
26



ii

--------------------------------------------------------------------------------

SCHEDULES

Schedule 1 List and Notice Addresses of Guarantors

Schedule 2 Investment Property

Schedule 3 Perfection Matters

Schedule 4 Jurisdictions of Organization and Chief Executive Offices

Schedule 5 Inventory and Equipment Locations

Schedule 6 Deposit Accounts

Schedule 7 Receivables

Schedule 8 Casualty Insurance Documents



ANNEXES

Annex 1 Form of Acknowledgement and Consent

Annex 2 Form of Assumption Agreement

Annex 3 Form of Supplement

iii

--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT


THIS GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 15, 2014 (this
“Agreement”), made by HYDROCARB ENERGY CORPORATION, a Nevada corporation (the
“Borrower”), and each of the other signatories hereto as of the date hereof
(together with the Borrower and any other entity that becomes a party hereto
from time to time after the date hereof as provided herein, the “Grantors”), in
favor of SHADOW TREE CAPITAL MANAGEMENT LLC, a Delaware limited liability
company, in its capacity as agent (the “Agent”) for the Lenders (defined
below).  For the purpose of this Agreement the Agent, and/or its successors
and/or assignors, acting on behalf of the Lenders shall be referred to as the
“Secured Party”.


W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement, dated as of August 15, 2014
among the Borrower, the other Persons named therein as members of the Borrower
Group, the Secured Party, as agent for Shadow Tree Income Fund A—Hydrocarb LLC a
Delaware limited liability company and Quintium Private Opportunity Fund, LP,
and/or their successors and/or assigns from time to time party thereto
(collectively the “Lenders”), (including any and all annexes, exhibits and
schedules thereto and as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), the Lenders have agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;


WHEREAS, the Borrower is the sole owner of a number of subsidiary companies that
includes each Grantor (other than the Borrower);


WHEREAS, the Grantors are engaged in related businesses of owning and operating
various oil and gas leases, and each Grantor will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement; and


WHEREAS, it is a condition precedent to the obligation of the Secured Party to
make the extension of credit to the Borrower under the Credit Agreement that the
Grantors shall have executed and delivered this Agreement to the Secured Party.


NOW, THEREFORE, in consideration of the premises and to induce the Secured Party
to enter into the Credit Agreement and to induce the Secured Party to make the
extension of credit to the Borrower thereunder, each Grantor hereby agrees with
the Secured Party, as follows:


ARTICLE 1.
Defined terms.


Section 1.1           Definitions.
 
(a)               Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the Applicable
UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, General Intangibles, Instruments, Inventory,
Letter-of-Credit Rights and Supporting Obligations.
-1-

--------------------------------------------------------------------------------

(b)              The following terms shall have the following meanings:


“Acknowledgement and Consent” means an Acknowledgment and Consent in the form of
Annex 1 hereto.


“Agreement” means this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.


“Applicable UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York, except to the extent that the Uniform
Commercial Code of some other jurisdiction applies mandatorily.


“Assumption Agreement” means an Assumption Agreement in the form of Annex 2
hereto.


“Collateral” has the meaning given such term in Section 3.1.


“Collateral Account” means any collateral account established by the Secured
Party as provided in Section 6.1.


“Deposit Account” has the meaning given such term in the Applicable UCC and, in
any event, including, without limitation, any demand, time, savings, passbook or
like account maintained with a depositary institution.


“Guarantor Obligations” means, with respect to any Guarantor, all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement (including, without limitation, Article 2) or any other Secured
Document to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Secured Party that are required to be paid by such Guarantor
pursuant to the terms of this Agreement or any other Secured Document).


“Guarantors” means each party described or referred to in Schedule 1 (as the
same may be supplemented from time to time pursuant to a Supplement).


“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to another Grantor or any of its Subsidiaries.


“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9.102(a)(49) of the Applicable UCC
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Securities.


“Issuers” means the collective reference to each issuer of any Investment
Property.


“Loan Document” shall mean the any and all ancillary documents pertaining to,
annexed to, scheduled to, referenced in, or made an exhibit to the Credit
Agreement or including the Credit Agreement and any of the foregoing ancillary
documents.
-2-

--------------------------------------------------------------------------------

“LLC” means, with respect to any Grantor, each limited liability company
described or referred to in Schedule 2 (as the same may be supplemented from
time to time pursuant to a Supplement) in which such Grantor has an interest.


“LLC Agreement” means each operating agreement governing an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.


“Obligations” means the collective reference to the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrower
Group (including, without limitation, interest accruing at the then applicable
rate provided in the Credit Agreement (i) during the Extension Term; (ii) after
the maturity of the Loans; and (iii) after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower and its Subsidiaries, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
to the Secured Party, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement and the other Secured Documents,
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, payments in respect of an early termination date, unpaid amounts,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Secured Party that are required to
be paid by the Borrower or any of its Subsidiaries pursuant to the terms of any
of the foregoing agreements).


“Partnership” means, with respect to any Grantor, each partnership described or
referred to in Schedule 2 (as the same may be supplemented from time to time
pursuant to a Supplement) in which such Grantor has an interest.


“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.


“Pledged LLC Interests” means, with respect to any Grantor, all right, title and
interest of such Grantor as a member of all LLCs and all right, title and
interest of such Grantor in, to and under the LLC Agreements.


“Pledged Notes” means all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).


“Pledged Partnership Interests” means, with respect to any Grantor, all right,
title and interest of such Grantor as a limited or general partner in all
Partnerships and all right, title and interest of such Grantor in, to and under
the Partnership Agreements.
-3-

--------------------------------------------------------------------------------

“Pledged Securities” means, collectively, (a) the Equity Interests described or
referred to on Schedule 2 (as the same may be supplemented from time to time
pursuant to a Supplement), together with any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Equity
Interests of any Person that may be issued or granted to, or held by, any
Grantor while this Agreement is in effect; and (b) (i) the certificates or
instruments, if any, representing such Equity Interests, (ii) all dividends
(cash, Equity Interests or otherwise), cash, instruments, rights to subscribe,
purchase or sell and all other rights and property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests, (iii) all replacements, additions to and substitutions
for any of the Property referred to in this definition, including, without
limitation, claims against third parties, (iv) the proceeds, interest, profits
and other income of or on any of the Property referred to in this definition,
(v) all security entitlements in respect of any of the foregoing, if any, and
(vi) all books and records relating to any of the Property referred to in this
definition.


“Proceeds” means all “proceeds” as such term is defined in Section 9.102(a)(65)
of the Applicable UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.


“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account). All outstanding Receivables as of the Effective Date
are set forth on Schedule ‘7’.


“Release Date” means the date upon which all Obligations (including, without
limitation, all principal, interest (including interest accruing during the
pendency of an insolvency or liquidation proceeding, regardless of whether
allowed or allowable in such insolvency or liquidation proceeding), and all
fees, costs, expenses and other amounts payable under the Credit Agreement and
the other Loan Documents) shall have been paid in full in cash (other than
contingent indemnification obligations).


“Secured Documents” means the collective reference to the Credit Agreement and
the other Loan Documents.


“Secured Obligations” means (i) in the case of the Borrower and its
Subsidiaries, the Obligations, and (ii) in the case of each Guarantor, its
Guarantor Obligations.


“Securities Act” means the Securities Act of 1933, as amended.


“Subsidiaries” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, managers or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries and (b) any partnership of which the Borrower or any of its
Subsidiaries is a general partner. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.
Unless otherwise indicated herein, each reference to the term “Subsidiary” shall
mean a Subsidiary of the Borrower as well as a Subsidiary of any Subsidiary of
the Borrower.


“Supplement” means a Supplement in the form of Annex 3 hereto.
-4-

--------------------------------------------------------------------------------

Section 1.2           Other Definitional Provisions.
(a)              The words “hereof,” “herein”, “hereto” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section and Schedule references are to this Agreement unless otherwise
specified.


(b)              The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


(c)              Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.


ARTICLE 2.
Guarantee.


Section 2.1           Guarantee.


(a)              Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Secured Party and its
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower and its Subsidiaries when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.


(b)              Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.


(c)              Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article 2 or affecting the
rights and remedies of the Secured Party hereunder.


(d)              The guarantee contained in this Article 2 shall remain in full
force and effect until the Release Date, notwithstanding that from time to time
during the term of the Credit Agreement the Borrower or any Subsidiary may be
free from any Obligations.
 
(e)              No payment made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Secured
Party from the Borrower, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Release Date.
-5-

--------------------------------------------------------------------------------

Section 2.2          No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of the Secured Party against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Secured Party
for the payment of the Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until the
Release Date. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time prior to the Release Date, such amount shall be
held by such Guarantor in trust for the Secured Party, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Secured Party in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Secured Party, if required), to be
applied against the Obligations, whether matured or unmatured, in accordance
with Section 11.02(b) of the Credit Agreement.


Section 2.3             Amendments, Etc. with Respect to the Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Obligations made
by the Secured Party may be rescinded by the Secured Party and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Party, and the Credit Agreement, the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Secured Party may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Secured Party for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released. The Secured Party shall not have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for the guarantee contained in this Article 2 or any property
subject thereto.
-6-

--------------------------------------------------------------------------------

Section 2.4           Guarantee Absolute and Unconditional. Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Secured Party upon
the guarantee contained in this Article 2 or acceptance of the guarantee
contained in this Article 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Article 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Secured Party, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantee contained in this
Article 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collection without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Secured
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower or any Subsidiary for the
Obligations, or of such Guarantor under the guarantee contained in this Article
2, in bankruptcy or in any other instance (other than a defense of payment).
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Secured Party
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Secured Party against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.


Section 2.5           Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Secured Party, without set-off or counterclaim in
Dollars at the Secured Party’s offices as set forth in Section 13.01 of the
Credit Agreement.


ARTICLE 3.
Grant Of Security Interest.


Section 3.1           Grant of Security Interest. Each Grantor hereby assigns
and transfers to the Secured Party, and hereby grant to the Secured Party, a
security interest in, all right, title and interest of such Grantor in all of
the following property now owned or at any time hereafter acquired by such
Grantor (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Grantor’s Secured Obligations:


(a)              all Accounts;


(b)              all As-Extracted Collateral;
 
(c)              all Chattel Paper;


(d)              all Deposit Accounts;


(e)              all Documents;


(f)               all Equipment;


(g)              all Fixtures;


(h)              all General Intangibles;


(i)                all Instruments;
-7-

--------------------------------------------------------------------------------

(j)                all Intellectual Property;


(k)              all Inventory;


(l)                all Investment Property;


(m)              all Letter-of-Credit Rights;


(n)              all Commercial Tort Claims;


(o)              all other property not otherwise described above (except for
any property specifically excluded from any clause in this Section above, and
any property specifically excluded from any defined term used in any clause of
this Section above);


(p)              all books and records pertaining to the Collateral; and


(q)              to the extent not otherwise included, all, royalties, Proceeds,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.


Section 3.2                          Transfer of Pledged Securities. All
certificates or instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the Secured Party or a Person
designated by the Secured Party and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, in a manner satisfactory to the Secured Party, and
accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Securities to the Secured Party. Notwithstanding the preceding sentence,
at the Secured Party’s discretion, all Pledged Securities must be delivered or
transferred in such manner as to permit the Secured Party to be a “protected
purchaser” to the extent of its security interest as provided in Section 8.303
of the Applicable UCC (if the Secured Party otherwise qualifies as a protected
purchaser).
 
ARTICLE 4.
Representations And Warranties.


To induce the Secured Party to enter into the Credit Agreement and to induce the
Secured Party to make the extension of credit to the Borrower thereunder, each
Grantor hereby represents and warrants to the Secured Party that:


Section 4.1                          Title; No Other Liens. Except for the
security interest granted to the Secured Party pursuant to this Agreement and
the other Liens permitted to exist on the Collateral by the Credit Agreement or
any other Loan Document, the Borrower and such Grantor own or have a valid
leasehold interest in each item of the Collateral free and clear of any and all
Liens or claims of others. No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Secured Party,
pursuant to this Agreement or as are permitted by the Credit Agreement or any
other Loan Document.
-8-

--------------------------------------------------------------------------------

Section 4.2           Perfected First Priority Liens. The security interests
granted pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule ‘3’ (as the same may be supplemented from time to
time pursuant to a Supplement) will constitute valid perfected security
interests in all of the Collateral in favor of the Secured Party, as collateral
security for such Grantor’s Secured Obligations, enforceable in accordance with
the terms hereof against all creditors of such Grantor and all Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement or any other Loan Document which have priority
over the Liens on the Collateral.


Section 4.3          Jurisdiction of Organization; Chief Executive Office. On
the date hereof, if such Grantor is an entity, and such Grantor’s jurisdiction
of organization and the location of the such Grantor’s chief executive office or
sole place of business or principal residence, as the case may be, are specified
on Schedule ‘4’. Such Grantor has furnished to the Secured Party a certified
charter, certificate of incorporation or other organization document and good
standing certificate as of a date which is recent to the date hereof.


Section 4.4           Inventory and Equipment. On the date hereof, the Inventory
and the Equipment (other than mobile goods) are kept at the locations listed on
Schedule ‘5’.


Section 4.5           Investment Property.


(a)              The shares of Pledged Securities pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Equity Interests of each Issuer owned by such Grantor.


(b)              All the shares of the Pledged Securities have been duly and
validly issued and are fully paid and nonassessable (or, with respect to the
Pledged Securities that are Equity Interests in a partnership or limited
liability company, has been duly and validly issued).
 
(c)              There are no restrictions on transfer (that have not been
waived or otherwise consented to) in any LLC Agreement governing any Pledged LLC
Interest or in any Partnership Agreement governing any Pledged Partnership
Interest or any other agreement relating thereto which would limit or restrict:
(i) the grant of a security interest in the Pledged LLC Interests or the Pledged
Partnership Interests, (ii) the perfection of such security interest or (iii)
the exercise of remedies in respect of such perfected security interest in the
Pledged LLC Interests or the Pledged Partnership Interests, in each case, as
contemplated by this Agreement. Upon the exercise of remedies in respect of the
Pledged LLC Interests or the Pledged Partnership Interests, a transferee or
assignee of a membership interest or a partnership interest, as the case may be,
of such LLC or Partnership, as the case may be, shall become a member or
partner, as the case may be, of such LLC or Partnership, as the case may be,
entitled to participate in the management thereof and, upon the transfer of the
entire interest of such Grantor, such Grantor shall cease to be a member or
partner, as the case may be.


(d)              Each of the Pledged Notes constitutes the legal, valid and
binding obligation of such obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
-9-

--------------------------------------------------------------------------------

(e)              Such Grantor are the record and beneficial owners of, and have
good and marketable title to, the Investment Property pledged by them hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement.


Section 4.6           Receivables.


(a)              No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Secured Party.


(b)              None of the obligors on any Receivables is a Governmental
Authority.


(c)              The amounts represented by such Grantor to the Secured Party
from time to time as owing to such Grantor in respect of the Receivables will at
such times be accurate (subject to offsets and refunds in the ordinary course of
business) to such Grantor’s actual knowledge.


Section 4.7           Commercial Tort Claims.


(a)              On the date hereof, except to the extent listed in Schedule 3,
no Grantor has knowledge of rights in any Commercial Tort Claim with potential
value in excess of One Hundred Thousand Dollars ($100,000.00).


(b)              Upon the filing of a financing statement covering any
Commercial Tort Claim referred to in Section 5.8 against such Grantor in a
jurisdiction specified in Schedule 3 hereto (as the same may be supplemented
from time to time pursuant to a Supplement), the security interest granted in
such Commercial Tort Claim will constitute a valid perfected security interest
in favor of the Secured Party, as collateral security for the Borrower and such
Grantor’s Secured Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase
such Collateral from such Grantor, which security interest shall be prior to all
other Liens on such Collateral except for unrecorded Liens permitted by the
Credit Agreement which have priority over the Liens on such Collateral by
operation of law.


Section 4.8           Deposit Accounts. Schedule 6 lists all Deposit Accounts
owned such Grantor in their own names on the date hereof.


Section 4.9           Representations in the Credit Agreement. The
representations and warranties set forth in Article VIII of the Credit Agreement
as they relate to such Grantor or to the Loan Documents to which such Grantor
are a party, each of which is hereby incorporated by reference, are true and
correct and the Secured Party shall be entitled to rely on each of them;
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this 0, be deemed to be a
reference to such Grantor’s knowledge.
-10-

--------------------------------------------------------------------------------

ARTICLE 5.
Covenants.


Each Grantor covenants and agrees with the Secured Party that, from and after
the date of this Agreement until the Release Date:


Section 5.1           Delivery of Instruments, Certificated Securities and
Chattel Paper. If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Certificated Security
or Chattel Paper, such Instrument, Certificated Security or Chattel Paper shall
be immediately delivered to the Secured Party, duly indorsed in a manner
satisfactory to the Secured Party, to be held as Collateral pursuant to this
Agreement.


Section 5.2           Maintenance of Insurance. Such Grantor will maintain, with
financially sound and reputable companies, insurance policies as required by
Section 9.08 of the Credit Agreement.
 
Section 5.3           Maintenance of Perfected Security Interest; Further
Documentation.
(a)              Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest having at least the priority
described in 0 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.


(b)              Such Grantor will furnish to the Secured Party from time to
time (but not more than once per fiscal quarter unless a Default or Event of
Default has occurred) statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as the Secured Party may reasonably request, all in
reasonable detail.


(c)              At any time and from time to time, upon the written request of
the Secured Party, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (i) filing any financing or continuation statements under
the Applicable UCC (or other similar laws in effect in any jurisdiction) with
respect to the security interests created hereby and (ii) in the case of
Investment Property, Deposit Accounts and any other relevant Collateral, taking
any actions necessary to enable the Secured Party to obtain “control” (within
the meaning of the Applicable UCC) with respect thereto.


Section 5.4           Changes in Name, Etc. No Grantor shall, except upon thirty
(30) days’ (or such shorter period of time permitted by the Secured Party in its
sole discretion) prior written notice to the Secured Party and delivery to the
Secured Party of all additional financing statements and other documents
reasonably requested by the Secured Party to maintain the validity, perfection
and priority of the security interests provided for herein, (i) change its
jurisdiction of organization or, if it is not a “registered organization”
(within the meaning of Section 9.102(a)(71) of the Applicable UCC), the location
of its chief executive office or sole place of business or principal residence
from that referred to in 0 or (ii) change its name.


Section 5.5           Notices. Such Grantor will advise the Secured Party
promptly, in reasonable detail, of:


(a)               any Lien (other than security interests created hereby or
Liens permitted under the Credit Agreement) on any of the Collateral; and
-11-

--------------------------------------------------------------------------------

(b)              the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.


Section 5.6           Investment Property.


(a)              If such Grantor shall become entitled to receive or shall
receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Equity
Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Securities, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Party, hold the same in trust for the Secured Party and deliver the
same forthwith to the Secured Party in the exact form received, duly indorsed by
such Grantor to the Secured Party, if required, together with an undated stock
power covering such certificate duly executed in blank by such Grantor and with,
if the Secured Party so requests, signature guaranteed, to be held by the
Secured Party, subject to the terms hereof, as additional collateral security
for the Secured Obligations. Any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Issuer shall be paid over to
the Secured Party to be held by it hereunder as additional collateral security
for the Secured Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Secured Party, be
delivered to the Secured Party to be held by it hereunder as additional
collateral security for the Secured Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Secured Party, hold such money or property in trust for
the Secured Party, segregated from other funds of such Grantor, as additional
collateral security for the Secured Obligations. Each Grantor hereby authorize
and instruct each Issuer of any Investment Property pledged by such Grantor
hereunder to notify the Secured Party promptly in writing of the occurrence of
any of the events described in this Section 5.6(a).


(b)              Without the prior written consent of the Secured Party, such
Grantor will not (a) vote to enable, or take any other action to permit, any
Issuer to issue any Equity Interests of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Equity Interests of any nature of any Issuer, (b) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement or any other Loan Document), (c)
create, incur or permit to exist any Lien or option in favor of, or any claim of
any Person with respect to, any of the Investment Property or Proceeds thereof,
or any interest therein, except for the security interests created by this
Agreement or any other Loan Document or (d) enter into any agreement or
undertaking restricting the right or ability of the Borrower and such Grantor or
the Secured Party to sell, assign or transfer any of the Investment Property or
Proceeds thereof.
-12-

--------------------------------------------------------------------------------

(c)              In the case of each Grantor which is an Issuer, such Issuer
agrees that (e) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (f) it will notify the Secured Party promptly in
writing of the occurrence of any of the events described in Section 5.6(a) with
respect to the Investment Property issued by it and (g) the terms of 0 and 0
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to 0 or 06 with respect to the Investment Property
issued by it. In the case of any Issuer that is not a Grantor hereunder, such
Grantor shall promptly cause such Issuer to execute and deliver to the Secured
Party an Acknowledgment and Consent.


(d)              In the case of each Grantor that is a partner in a Partnership,
such Grantor hereby consents to the extent required by the applicable
Partnership Agreement to the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Partnership Interests in such Partnership and to the
transfer of such Pledged Partnership Interests to the Secured Party or its
nominee and to the substitution of the Secured Party or its nominee as a
substituted partner in such Partnership with all the rights, powers and duties
of a general partner or a limited partner, as the case may be in accordance with
the terms of this Agreement. In the case of each Grantor that is a member of an
LLC, such Grantor hereby consent to the extent required by the applicable LLC
Agreement to the pledge by each other Grantor, pursuant to the terms hereof, of
the Pledged LLC Interests in such LLC and to the transfer of such Pledged LLC
Interests to the Secured Party or its nominee and to the substitution of the
Secured Party or its nominee as a substituted member of the LLC with all the
rights, powers and duties of a member of such LLC in accordance with the terms
of this Agreement.


(e)              Such Grantor shall not agree to any amendment of a Partnership
Agreement or an LLC Agreement that in any way adversely affects the perfection
of the security interest of the Secured Party in the Pledged Partnership
Interests or Pledged LLC Interests pledged by such Grantor hereunder.


Section 5.7           Receivables.


(a)              Other than in the ordinary course of business consistent with
its past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.


(b)              Such Grantor will deliver to the Secured Party a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than five percent (5%) of the
aggregate amount of the then outstanding Receivables.


Section 5.8           Commercial Tort Claims. If such Grantor shall obtain an
interest in any Commercial Tort Claim with a potential value in excess of One
Hundred Thousand Dollars ($100,000.00), such Grantor shall within thirty (30)
days of a Responsible Officer obtaining knowledge of such interest sign and
deliver documentation acceptable to the Secured Party granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.
-13-

--------------------------------------------------------------------------------

Section 5.9          Covenants in Credit Agreement. Such Grantor shall take, or
shall refrain from taking, as the case may be, each action that is necessary to
be taken or not taken, as the case may be, by it so that no Default or Event of
Default is caused by the failure to take such action or to refrain from taking
such action by such Grantor.


Section 5.10        Casualty Proceeds. All proceeds of insurance policies are
hereby assigned (for collateral purposes) by each Grantor to the Secured Party
and all such proceeds shall be collected by the applicable Person and deposited
in the Casualty Proceeds Account referred to in the Credit Agreement to the
extent required by the Credit Agreement. All Casualty Proceeds to which the
Borrower or any Grantor is entitled shall be allocated and administered in
accordance with the Credit Agreement. Set forth on Schedule 8 are the casualty
insurance policies listing the Lender as an additional insured.
 
ARTICLE 6.
Remedial Provisions.


Section 6.1           Certain Matters Relating to Receivables.
(a)              The Secured Party shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
considers advisable, and the Borrower and each Grantor shall furnish all such
assistance and information as the Secured Party may require in connection with
such test verifications.


(b)              The Secured Party hereby authorizes the Borrower and each
Grantor to collect the Borrower’s and such Grantor’s Receivables, provided that
the Secured Party may curtail or terminate said authority at any time after the
occurrence and during the continuance of an Event of Default. If required by the
Secured Party at any time after the occurrence and during the continuance of an
Event of Default, any payments of Receivables, when collected by the Borrower or
any Grantor, (i) shall be forthwith (and, in any event, within two (2) Business
Days) deposited by the Borrower or such Grantor in the exact form received, duly
indorsed by the Borrower or such Grantor to the Secured Party if required, in a
Collateral Account maintained under the sole dominion and control of the Secured
Party, subject to withdrawal by the Secured Party as provided in 0, and (ii)
until so turned over, shall be held by the Borrower or such Grantor in trust for
the Secured Party, segregated from other funds of the Borrower or such Grantor.
Each such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.


(c)              At the Secured Party’s reasonable request, the Borrower and
each Grantor shall deliver to the Secured Party all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including, without limitation, all original orders, invoices
and shipping receipts.


Section 6.2           Communications with Obligors; Grantors Remain Liable.


(a)              The Secured Party in its own name or in the name of the
Borrower or a Grantor may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify with them to the Secured Party’s satisfaction the
existence, amount and terms of any Receivables.
-14-

--------------------------------------------------------------------------------

(b)              Upon the request of the Secured Party at any time after the
occurrence and during the continuance of an Event of Default, the Borrower and
each Grantor shall notify obligors on the Receivables that the Receivables have
been assigned to the Secured Party for the ratable benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Secured Party.


(c)              Anything herein to the contrary notwithstanding, the Borrower
and each Grantor shall remain liable under each of the Receivables to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. The Secured Party shall not have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Secured Party of any payment relating
thereto, nor shall the Secured Party be obligated in any manner to perform any
of the obligations of the Borrower or any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.


Section 6.3           Pledged Securities.


(a)              Neither the Borrower nor any Grantor shall be permitted to
receive any cash dividends paid in respect of the Pledged Securities except as
may be permitted by the Credit Agreement or any payments made in respect of the
Pledged Notes. Unless an Event of Default shall have occurred and be continuing
and the Secured Party shall have given notice to the Borrower or the relevant
Grantor of the Secured Party’s intent to exercise its corresponding rights
pursuant to 0, then the Borrower and each Grantor shall have the right to
exercise all voting and corporate or other organizational rights with respect to
the Investment Property; provided, however, that no vote shall be cast or
corporate or other organizational right exercised or other action taken which,
in the Secured Party’s commercially reasonable judgment, would impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.


(b)              If an Event of Default shall occur and be continuing and the
Secured Party shall give notice of its intent to exercise such rights to the
Borrower or the relevant Grantor or Grantors, (i) the Secured Party shall have
the right to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Investment Property and make application thereof to the
Secured Obligations in accordance with 04, and (ii) any or all of the Investment
Property shall be registered in the name of the Secured Party or its nominee,
and the Secured Party or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of the relevant Issuer, or upon
the exercise by the Borrower or any Grantor or the Secured Party of any right,
privilege or option pertaining to such Investment Property, and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Secured Party may
determine), all without liability except to account for property actually
received by it, but the Secured Party shall have no duty to the Borrower or any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
-15-

--------------------------------------------------------------------------------

(c)         The Borrower and each Grantor hereby authorizes and instructs each
Issuer of any Investment Property pledged by the Borrower or such Grantor
hereunder to (i) comply with any instruction received by it from the Secured
Party in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from the Borrower or such Grantor, and
the Borrower and each Grantor agrees that each Issuer shall be fully protected
in so complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Investment Property directly to
the Secured Party.


Section 6.4           Application of Proceeds. At such intervals as may be
agreed upon by the Borrower and the Secured Party, or if an Event of Default
shall have occurred and be continuing, at any time at the Secured Party’s
election, the Secured Party may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Article 2, in payment of the Secured Obligations in
accordance with Section 11.02(b) of the Credit Agreement.


Section 6.5           Code and Other Remedies. If an Event of Default shall
occur and be continuing, the Secured Party may exercise, in addition to all
other rights and remedies granted to the Secured Party or the Secured Parties in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the Applicable UCC or any other applicable law. Without limiting the
generality of the foregoing, if an Event of Default has occurred and is
continuing, the Secured Party, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrower or any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in the Borrower or any Grantor,
which right or equity is hereby waived and released. The Borrower and each
Grantor further agree, at the Secured Party’s request, to assemble the
Collateral and make it available to the Secured Party at places which the
Secured Party shall select, whether at the Borrower or such Grantor’s premises
or elsewhere. The Secured Party shall apply the net proceeds of any action taken
by it pursuant to this 0, after deducting all costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Secured Party and the other Secured Parties hereunder, including, without
limitation, attorneys’ fees and disbursements, to the payment in whole or in
part of the Secured Obligations, in such order as provided in 04, and only after
such application and after the payment by the Secured Party of any other amount
required by any provision of law, including, without limitation, Section
9.615(a)(3) of the Applicable UCC, need the Secured Party account for the
surplus, if any, the Borrower or to any Grantor. To the extent permitted by
applicable law, the Borrower and each Grantor waive all claims, damages and
demands they may acquire against the Secured Party arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.
-16-

--------------------------------------------------------------------------------

Section 6.6           Sales of Pledged Securities.
(a)              The Borrower and each Grantor recognize that the Secured Party
may be unable to effect a public sale of any or all the Pledged Securities, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. The Borrower and each Grantor acknowledge and agree that any such
private sale may result in prices and other terms less favorable than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner. The Secured Party shall be under no obligation to delay a sale of any of
the Pledged Securities for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.


(b)              The Borrower and each Grantor agree to use reasonable efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of all or any portion of the Pledged Securities pursuant to this
06 valid and binding and in compliance with any and all other applicable
Governmental Requirements. The Borrower and each Grantor further agree that a
breach of any of the covenants contained in this 06 will cause irreparable
injury to the Secured Party, that the Secured Party has no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this 06 shall be specifically enforceable against the
Borrower and such Grantor, and the Borrower and such Grantor hereby waive and
agree not to assert any defenses against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred under
the Credit Agreement.


Section 6.7           Deficiency. The Borrower and each Grantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay the Secured Obligations and the fees and
disbursements of any attorneys employed by the Secured Party to collect such
deficiency.
-17-

--------------------------------------------------------------------------------

ARTICLE 7.
Authority Of Secured Party.


Section 7.1           Secured Party’s Appointment as Attorney-in-Fact, Etc.
(a)              The Borrower and each Grantor hereby irrevocably constitute and
appoint the Secured Party and any officer or agent thereof, with full power of
substitution, as their true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Borrower and such Grantor and
in the name of the Borrower and such Grantor or in their own respective name,
for the purpose of carrying out the terms of this Agreement and the Secured
Documents, to take any and all appropriate action and to execute any and all
documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement or the Secured Documents, and, without
limiting the generality of the foregoing, the Borrower and each Grantor hereby
give the Secured Party the power and right, on behalf of the Borrower and such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:
 
   (i)              in the name of the Borrower and such Grantor or their own
respective name, or otherwise, take possession of and indorse and collect any
checks, drafts, notes, acceptances or other instruments for the payment of
moneys due under any Receivable or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Secured Party for the purpose of
collecting any and all such moneys due under any Receivable or with respect to
any other Collateral whenever payable;


   (ii)              in the case of any intellectual property, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Secured Party may request to evidence the Secured Party’s security
interest in such intellectual property and the goodwill and general intangibles
of the Borrower and such Grantor relating thereto or represented thereby;


   (iii)              to the extent the Borrower and such Grantor have failed to
do so as required by the Loan Documents, pay or discharge taxes and Liens levied
or placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;


   (iv)              execute, in connection with any sale provided for in 0 5 or
0 6, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and


   (v)              (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Secured Party or as the Secured Party shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against the Borrower or such Grantor with respect to any Collateral; (6) settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, give such discharges or releases as the Secured Party may deem
appropriate; (7) assign any copyright, patent or trademark (along with the
goodwill of the business to which any such copyright, patent or trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Secured Party shall in its sole discretion determine; and
(8) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Secured Party were the absolute owner thereof for all purposes, and do, at the
Secured Party’s option and the Borrower and such Grantor’s expense, at any time,
or from time to time, all acts and things which the Secured Party deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Party’s security interests therein and to effect the intent of this Agreement,
all as fully and effectively as the Borrower or such Grantor might do.
-18-

--------------------------------------------------------------------------------

Anything in this Section 7.1(a) to the contrary notwithstanding, the Secured
Party agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.


(b)              If the Borrower or any Grantor fails to perform or comply with
any of its agreements contained herein, the Secured Party, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.


(c)              The expenses of the Secured Party incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the Default Rate, from the date of payment
by the Secured Party to the date reimbursed by the Borrower or the relevant
Grantor, shall be payable by the Borrower or such Grantor to the Secured Party
on demand.


(d)              The Borrower and each Grantor hereby ratify all that said
attorneys shall lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until the Release Date.


Section 7.2           Duty of Secured Party. The Secured Party’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9.207 of the Applicable UCC or otherwise, shall
be to deal with it in the same manner as the Secured Party deals with similar
property for its own account. Neither the Secured Party nor any of its officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Borrower or any Grantor or any other Person or to take any other
action whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Party hereunder are solely to protect the Secured
Party’s interests in the Collateral and shall not impose any duty upon the
Secured Party to exercise any such powers. The Secured Party shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.


Section 7.3           Authentication of Financing Statements. The Borrower and
each Grantor acknowledge that pursuant to Section 9.509(b) of the Applicable UCC
and any other applicable law, by executing this Agreement the Borrower and such
Grantor authorize the Secured Party to file or record financing or continuation
statements, and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Secured Party determines appropriate to perfect or maintain the perfection
of the security interests of the Secured Party under this Agreement. The
Borrower and each Grantor further agree that such financing statements may
describe the collateral in the same manner as described in this Agreement or as
“all assets,” “all personal property” or words of similar effect, regardless of
whether or not the Collateral includes all assets or all personal property of
the Borrower or such Grantor, or such other description as the Secured Party, in
its sole judgment, determines is necessary or advisable that is of an equal or
lesser scope or with greater detail.
-19-

--------------------------------------------------------------------------------

ARTICLE 8.
Subordination Of Grantor Claims.


Section 8.1           Subordination of Grantor Claims. As used herein, the term
“Grantor Claims” shall mean all debts and obligations of the Borrower to any
Grantor to each other, whether such debts and obligations now exist or are
hereafter incurred or arise, or whether the obligation of the debtor thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or obligations be evidenced by
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by. After the occurrence and during the continuation of an
Event of Default, neither the Borrower nor any Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Grantor Claims.


Section 8.2           Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving the Borrower or any Grantor, the Secured Party shall have
the right to prove their claim in any proceeding, so as to establish their
rights hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and payments which would otherwise be payable upon Grantor
Claims. The Borrower and each Grantor hereby assigns such dividends and payments
to the Secured Party for application against the Obligations as provided under
Section 11.02(b) of the Credit Agreement. Should the Secured Party receive, for
application upon the Obligations, any such dividend or payment which is
otherwise payable to the Borrower or any Grantor, and which, as between the
Borrower or such Grantors, shall constitute a credit upon the Grantor Claims,
then upon the Release Date, the intended recipient shall become subrogated to
the rights of the Secured Party to the extent that such payments to the Secured
Party on the Grantor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Secured Party had not
received dividends or payments upon the Grantor Claims.


Section 8.3          Payments Held in Trust. In the event that the Borrower or
any Grantor should receive any funds, payments, claims or distributions which
are prohibited Section 8.1 and 0, then it agrees: (a) to hold in trust for the
Secured Party an amount equal to the amount of all funds, payments, claims or
distributions so received and (b) that it shall have absolutely no dominion over
the amount of such funds, payments, claims or distributions except to pay them
promptly to the Secured Party; and the Borrower and each Grantor covenant
promptly to pay the same to the Secured Party.
-20-

--------------------------------------------------------------------------------

Section 8.4           Liens Subordinate. The Borrower and each Grantor agree
that, until the Release Date, any Liens securing payment of the Grantor Claims
shall be and remain inferior and subordinate to any Liens securing payment of
the Obligations, regardless of whether such encumbrances in favor of the
Borrower or such Grantor or the Secured Party presently exist or are hereafter
created or attach. Without the prior written consent of the Secured Party,
neither the Borrower nor any Grantor shall, until the Release Date, (a) exercise
or enforce any creditor’s right it may have against any debtor in respect of the
Grantor Claims or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.


Section 8.5          Notation of Records. Upon the request of the Secured Party,
all promissory notes and all accounts receivable ledgers or other evidence of
the Grantor Claims accepted by or held by the Borrower or any Grantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.


ARTICLE 9.
Miscellaneous.


Section 9.1           Amendments in Writing. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 13.02(b) of the Credit Agreement.


Section 9.2           Notices. All notices, requests and demands to or upon the
Secured Party, the Borrower or any Grantor hereunder shall be effected in the
manner provided for in Section 13.01 of the Credit Agreement; provided that any
such notice, request or demand to or upon any Guarantor shall be addressed to
such Guarantor at its notice address set forth on Schedule 1.


Section 9.3           No Waiver by Course of Conduct; Cumulative Remedies. The
Secured Party shall not by any act (except by a written instrument pursuant to
Section 9.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.


Section 9.4           Enforcement Expenses; Indemnification.
(a)              The Borrower and each Grantor agree to pay or reimburse the
Secured Party for all advances, charges, costs and expenses (including, without
limitation, all costs and expenses of holding, preparing for sale and selling,
collecting or otherwise realizing upon the Collateral and all attorneys’ fees,
legal expenses and court costs) incurred by the Secured Party in connection with
the exercise of its respective rights and remedies in accordance with the terms
of this Agreement, including, without limitation, any advances, charges, costs
and expenses that may be incurred in any effort to enforce any of the provisions
of this Agreement or any obligation of the Borrower or any Grantor in respect of
the Collateral or in connection with (i) the preservation of the Lien of, or the
rights of the Secured Party under this Agreement, (ii) any actual or attempted
sale, lease, disposition, exchange, collection, compromise, settlement or other
realization in respect of, or care of, the Collateral, including all such costs
and expenses incurred in any bankruptcy, reorganization, workout or other
similar proceeding, or (iii) collecting against any Guarantor under the
guarantee contained in Article 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which the Borrower or any
Grantor is a party, including, without limitation, the fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel) to the
Secured Party and of counsel to the Secured Party.
-21-

--------------------------------------------------------------------------------

(b)              The Borrower and each Grantor agree to pay, and to save the
Secured Party harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all Other Taxes which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.


(c)              The Borrower and Grantor agree to pay, and to save the Secured
Party harmless from, any and all actual liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, without limitation, court costs and
reasonable attorneys’ fees, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement) incurred because of, incident to, or with respect to, the
Collateral (including, without limitation, any exercise of rights or remedies in
connection therewith) with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent that the Borrower
would be required to do so pursuant to Section 13.03 of the Credit Agreement.
All amounts for which the Borrower or any Grantor is liable pursuant to this 0
shall be due and payable by the Borrower or such Grantor to the Secured Party
upon demand.


(d)              The agreements in this 0 shall survive the termination of this
Agreement and the other Loan Documents and the repayment of the Obligations and
all other amounts payable under the Credit Agreement and the other Loan
Documents.


Section 9.5          Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of the Borrower and each Grantor and shall inure
to the benefit of the Secured Party and its successors and assigns;
provided that neither the Borrower nor any Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Secured Party.


Section 9.6          Set-Off. In addition to any rights and remedies of the
Secured Party provided by law, the Secured Party shall have the right, without
notice to the Borrower and any Grantor, any such notice being expressly waived
by the Borrower and each Grantor to the extent permitted by applicable law, upon
any Secured Obligations becoming due and payable by the Borrower or any Grantor
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Secured Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Secured Party, any affiliate thereof
or any of their respective branches or agencies to or for the credit or the
account of the Borrower or such Grantor. The Secured Party agrees promptly to
notify the Borrower or the relevant Grantor after any such application made by
the Secured Party; provided that the failure to give such notice shall not
affect the validity of such application.
-22-

--------------------------------------------------------------------------------

Section 9.7          Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
e-mail or facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.


Section 9.8           Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


Section 9.9           Section Headings. The Section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.


Section 9.10       INTEGRATION. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE ENTIRE AGREEMENT OF THE GRANTORS AND THE SECURED PARTY WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, AND THERE ARE NO PROMISES,
UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE SECURED PARTY OR ANY OTHER
SECURED PARTY RELATIVE TO SUBJECT MATTER HEREOF AND THEREOF NOT EXPRESSLY SET
FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


Section 9.11       GOVERNING LAW. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THE LAWS
OF ANOTHER JURISDICTION APPLY MANDATORILY.


Section 9.12        JURISDICTION.
(a)              EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF THE COURTS OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN WESTCHESTER COUNTY, STATE OF NEW YORK, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES, OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE SECURED PARTY OR ANY OF THE OTHER LENDERS MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE PARTIES HERETO AGREES
THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER
JURISDICTION.
-23-

--------------------------------------------------------------------------------

(b)              EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN 0. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


(c)              EACH PARTY TO THIS AGREEMENT WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


Section 9.13        Acknowledgements. The Borrower and each Grantor hereby each
acknowledge that:


(a)              it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party;


(b)              the Secured Party has no fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the Secured Party, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;


(c)              no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Grantors and the Secured Party;
-24-

--------------------------------------------------------------------------------

(d)              it has a duty to read this Agreement and the other Loan
Documents and agrees that it is charged with notice and knowledge of the terms
of this Agreement and the other Loan Documents; that it has in fact read this
Agreement and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the other Loan Documents; and has received
the advice of its attorney in entering into this Agreement and the Loan
Documents to which it is a party; and that it recognizes that certain of the
terms of this Agreement and the other Loan Documents result in one party
assuming the liability inherent in some aspects of the transaction and relieving
the other party of its responsibility for such liability. THE BORROWER AND SUCH
GRANTOR AGREE AND COVENANT THAT THEY WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS;” and


(e)              each of the waivers and consents set forth in this Agreement
are made voluntarily and unconditionally after consultation with outside legal
counsel and with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which the Borrower or
such Grantor otherwise may have against the Borrower, any Grantor, the Secured
Party or any other Person or against any collateral. If, notwithstanding the
intent of the parties that the terms of this Agreement shall control in any and
all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.


Section 9.14       Additional Grantors; Additional Pledged Securities. The
Borrower and its Subsidiaries that are required to become a party to this
Agreement pursuant to Section 9.15(b) of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement. Each Grantor that is required to pledge
additional Equity Interests pursuant to the Credit Agreement shall execute and
deliver to the Secured Party a Supplement.


Section 9.15        Releases.
(a)              Upon the Release Date, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Secured Party and the
Borrower and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Borrower and the Grantors. At the request and
sole expense of the Borrower or any Grantor following any such termination, the
Secured Party shall deliver to the Borrower or such Grantor any Collateral held
by the Secured Party hereunder, and execute and deliver to the Borrower or such
Grantor such documents as the Borrower or such Grantor shall reasonably request
to evidence such termination and release.


(b)              If any of the Collateral shall be sold, transferred or
otherwise disposed of by the Borrower or any Grantor in a transaction permitted
by the Credit Agreement or any other Loan Document, then the Secured Party, at
the request and sole expense of the Borrower or such Grantor, shall execute and
deliver to the Borrower or such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Borrower, a Guarantor
shall be released from its obligations hereunder in the event that all the
Equity Interests of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement or any other Loan
Document; provided that the Borrower shall have delivered to the Secured Party,
at least ten (10) Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Guarantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.
-25-

--------------------------------------------------------------------------------

Section 9.16        Acceptance. The Borrower and each Grantor hereby expressly
waive notice of acceptance of this Agreement, acceptance on the part of the
Secured Party being conclusively presumed by their request for this Agreement
and delivery of the same to the Secured Party.


Section 9.17       Retention in Satisfaction. Except as may be expressly
applicable pursuant to Section 9.620 of the Applicable UCC, no action taken or
omission to act by the Secured Party hereunder, including, without limitation,
any exercise of voting or consensual rights or any other action taken or
inaction, shall be deemed to constitute a retention of the Collateral in
satisfaction of the Obligations or otherwise to be in full satisfaction of the
Obligations, and the Obligations shall remain in full force and effect, until
the Secured Party shall have applied payments (including, without limitation,
collections from Collateral) towards the Obligations in the full amount then
outstanding or until such subsequent time as is provided in 0.


Section 9.18        Reinstatement. The obligations of the Borrower and each
Grantor under this Agreement (including, without limitation, with respect to the
guarantee contained in Article 2 and the provision of collateral herein) shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Grantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any other Grantor or any substantial part of its property, or otherwise, all as
though such payments had not been made.


Section 9.19       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 [Signature Pages to Follow.]
-26-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
 
BORROWER:
HYDROCARB ENERGY CORPORATION
 
 
By:
/s/ Kent Watts
 
 
Name: Kent Watts
 
 
Title: Executive Chairman

OTHER GRANTORS AND GUARANTORS:
 
GALVESTON BAY ENERGY, LLC
 
 
By:
/s/ Kent Watts
 
 
Name: Kent Watts
 
 
Title: Manager
 
 
HYDROCARB CORPORATION
 
 
By:
/s/ Kent Watts
 
 
Name: Kent Watts
 
 
Title: CEO

OTHER GUARANTORS:
 
HYDROCARB TEXAS CORPORATION
 
 
By:
/s/ Kent Watts
 
 
Name: Kent Watts
 
 
Title: CEO
 
 
HYDROCARB NAMIBIA ENERGY CORPORATION (PROPRIETARY) LIMITED
 
 
By:
/s/ Kent Watts
 
 
Name: Kent Watts
 
 
Title: CEO



 
OTAIBA HYDROCARB LLC
 
 
 
 
By:
/s/ Kent Watts
 
 
Name: Kent Watts
 
 
Title: General Manager
 
 
 
 
SPE NAVIGATION I, LLC
 
 
 
 
By:
/s/ Kent Watts
 
 
Name: Kent Watts
 
 
Title: Manager

 
 
NAMIBIA EXPLORATION, INC.
 
 
 
 
By:
/s/ Kent Watts
 
 
Name: Kent Watts
 
 
Title: CEO

 
Signature Page to
Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

Acknowledged and Agreed to
as of the date first above written by:
SECURED PARTY:
SHADOW TREE CAPITAL MANAGEMENT LLC
 
As Agent for the Lenders
 
 
 
 
By:
/s/ Eric H. Keiter
 
 
Name: Eric H. Keiter
 
 
Title: Principal

 
Signature Page to
Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

Schedule 1
LIST AND NOTICE ADDRESSES OF GUARANTORS
Schedule 1 - 1

--------------------------------------------------------------------------------

Schedule 2
DESCRIPTION OF INVESTMENT PROPERTY


Pledged Securities:
All right, title and interest of HYDROCARB ENERGY CORPORATION (i) as sole member
or sole shareholder of each of (a) Galveston Bay Energy LLC, (b) Hydrocarb
Corporation, (c) SPE Navigation I, LLC, and (d) Namibia Exploration, Inc.,  and
(ii) in to and under the LLC Agreements or corporate bylaws governing each of
(a) Galveston Bay Energy LLC, (b) Hydrocarb Corporation, (c) SPE Navigation I,
LLC, and (d) Namibia Exploration, Inc.


All right, title and interest of HYDROCARB CORPORATION (i) as sole member or
sole shareholder of each of (a) Hydrocarb Texas Corporation, (b) Hydrocarb
Namibia Energy (Proprietary) Limited, and (c) OTAIBA Hydrocarb LLC, and (ii) in,
to and under the LLC Agreements or corporate bylaws governing each of (a)
Hydrocarb Texas Corporation, (b) Hydrocarb Namibia Energy (Proprietary) Limited,
and (c) OTAIBA Hydrocarb LLC.
Schedule 2 - 1

--------------------------------------------------------------------------------

Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings
Filing of UCC-1 Financing Statements naming the Secured Party as secured party
with respect to the following Grantors as debtors in the Office of the Secretary
of State or Recorder of Deeds, as applicable, in the jurisdiction indicated
below:


Debtor
State
Hydrocarb Energy Corporation
Nevada
Galveston Bay Energy LLC
Texas
Hydrocarb Corporation.
Nevada
Hydrocarb Texas Corporation
Texas
SPE Navigation I, LLC
Nevada


Each such UCC-1 Financing Statement will need to include a description of the
Collateral that complies with Section 9-504 of the applicable jurisdiction’s
Uniform Commercial Code.
With respect to any UCC-1 Financing Statement that is being filed as a fixture
filing, such fixture filing will need to be filed in the local office designated
for the filing or recording of a record of a mortgage on the related real
property, and such fixture filing will need to include the items described in
Section 9-502(b) of the Uniform Commercial Code of the applicable jurisdiction.
Instruments, tangible Chattel Paper and Certificated Securities to the Secured
Party
The original of all Instruments, tangible Chattel Paper and Certificated
Securities should be delivered to the Secured Party, properly endorsed for
transfer in blank.
Other Actions
To perfect the Lien in Commercial Tort Claims, a UCC-1 Financing Statement
listing the applicable Grantor, as debtor, and the Secured Party, as secured
party, should be filed with the applicable Secretary of State indicated in the
chart above. Each such UCC-1 Financing Statement will need to include a
description of the Commercial Tort Claims that complies with Section 9.108 of
the Uniform Commercial Code.
Commercial Tort Claims in excess of $100,000: None.
In the case of Investment Property, Deposit Accounts and electronic Chattel
Paper, the Secured Party should obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.
See also Articles 8 and 9 of the Applicable UCC for a more complete description
of the various ways to perfect a Lien on the Collateral (such as with respect to
as-extracted collateral, fixtures, money, negotiable documents, etc.).
Schedule 3 - 1

--------------------------------------------------------------------------------

Schedule 4
LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE


Grantor: Hydrocarb Energy Corporation
Other Names and Trade Names Used in the Last Five Years:
Jurisdictions of Organization over the Last Five Years: Nevada
Current Jurisdiction of Organization: Nevada
Tax ID Number:
Location of Chief Executive Office over the last Five Years:
Current Location of Chief Executive Office:


Grantor: Galveston Bay Energy LLC
Other Names and Trade Names Used in the Last Five Years:
Jurisdictions of Organization over the Last Five Years: Texas
Current Jurisdiction of Organization: Texas
Tax ID Number:
Location of Chief Executive Office over the last Five Years:
Current Location of Chief Executive Office:


Grantor: Hydrocarb Corporation
Other Names and Trade Names Used in the Last Five Years:
Jurisdictions of Organization over the Last Five Years: Nevada
Current Jurisdiction of Organization: Nevada
Tax ID Number:
Location of Chief Executive Office over the last Five Years:
Current Location of Chief Executive Office:


Grantor: Penasco Petroleum, Inc.
Other Names and Trade Names Used in the Last Five Years:
Jurisdictions of Organization over the Last Five Years: Nevada
Current Jurisdiction of Organization: Nevada
Tax ID Number:
Location of Chief Executive Office over the last Five Years:
Current Location of Chief Executive Office


Grantor: Namibia Exploration, Inc.
Other Names and Trade Names Used in the Last Five Years:
Jurisdictions of Organization over the Last Five Years: Nevada
Current Jurisdiction of Organization: Nevada
Tax ID Number:
Location of Chief Executive Office over the last Five Years:
Current Location of Chief Executive Office:


Grantor: SPE Navigation I, LLC
Other Names and Trade Names Used in the Last Five Years:
Jurisdictions of Organization over the Last Five Years: Nevada
Current Jurisdiction of Organization: Nevada
Tax ID Number:
Location of Chief Executive Office over the last Five Years:
Current Location of Chief Executive Office:
Schedule 4 - 1

--------------------------------------------------------------------------------

Grantor: Hydrocarb Texas Corporation
Other Names and Trade Names Used in the Last Five Years:
Jurisdictions of Organization over the Last Five Years:
Current Jurisdiction of Organization:
Tax ID Number:
Location of Chief Executive Office over the last Five Years:
Current Location of Chief Executive Office:


Grantor: Hydrocarb Namibia Energy (Proprietary) Limited
Other Names and Trade Names Used in the Last Five Years:
Jurisdictions of Organization over the Last Five Years: Namibia
Current Jurisdiction of Organization: Namibia
Tax ID Number:
Location of Chief Executive Office over the last Five Years:
Current Location of Chief Executive Office:


Grantor: OTAIBA Hydrocarb LLC
Other Names and Trade Names Used in the Last Five Years:
Jurisdictions of Organization over the Last Five Years: United Arab Emirates
Current Jurisdiction of Organization: United Arab Emirates
Tax ID Number:
Location of Chief Executive Office over the last Five Years:
Current Location of Chief Executive Office:
Schedule 4 - 2

--------------------------------------------------------------------------------

Schedule 5
LOCATIONS OF INVENTORY AND EQUIPMENT
The location of inventory and equipment of each Grantor is the same as the
location of each Grantor’s respective Oil and Gas Properties.
Schedule 5 - 1

--------------------------------------------------------------------------------

Schedule 6
DEPOSIT ACCOUNTS


Account Owner
Bank
Account Number
Hydrocarb Energy Corporation
 
 
Hydrocarb Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[NOTE: Please list all bank accounts owned by any of the Grantors or Guarantors]
Schedule 6 - 1

--------------------------------------------------------------------------------

Schedule 7
RECEIVABLES
Schedule 7 - 1

--------------------------------------------------------------------------------

Schedule 8
CASUALTY INSURANCE DOCUMENTS
Schedule 8 - 1

--------------------------------------------------------------------------------

Annex 1 to
Guarantee and Collateral Agreement


ACKNOWLEDGEMENT AND CONSENT**
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of ______, 2014 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Shadow Tree Capital Management LLC,
Agent, as Secured Party. The undersigned agrees for the benefit of the Secured
Party as follows:
1.            The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.
2.            The undersigned will notify the Secured Party promptly in writing
of the occurrence of any of the events described in Section 5.6(a) of the
Agreement.
3.            The terms of Section 6.3(c) and 06 of the Agreement shall apply to
it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 06 of the Agreement.
 
 
[NAME OF ISSUER]
 
By:
 
 
Name:
 
Title:
 
Address for Notices:
 
 
 
 
 
 
 
Fax:

 

--------------------------------------------------------------------------------

* This consent is necessary only with respect to any Issuer which is not also a
Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor. If a consent is required, its execution and
delivery should be included among the conditions to the initial borrowing
specified in the Credit Agreement.

Annex 1 - 1

--------------------------------------------------------------------------------

Annex 2 to
Guarantee and Collateral Agreement
THIS ASSUMPTION AGREEMENT, dated as of ________________, 201_, made by
______________________________ (the “Additional Grantor”), in favor of Shadow
Tree Income Fund A (the “Secured Party”), as lender under the Credit Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.


W I T N E S S E T H:
WHEREAS, Hydrocarb Energy Corporation, a Nevada corporation (the “Borrower”),
and the Secured Party have entered into a Credit Agreement, dated as of ______,
2014 (including all annexes, exhibits and schedules thereto and as from time to
time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of ______, 2014 (including all
annexes, exhibits and schedules thereto and as from time to time amended,
supplemented or otherwise modified, the “Guarantee and Collateral Agreement”) in
favor of the Secured Party;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement.
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in 0 of the Guarantee
and Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor and a Guarantor thereunder with the same force and effect
as if originally named therein as a Grantor and a Guarantor and, without
limiting the generality of the foregoing, hereby expressly (a) assumes all
obligations and liabilities of a Grantor and a Guarantor thereunder; (b)
guarantees the Obligations pursuant to Article 2 of the Guarantee and Collateral
Agreement; and (c) grants to the Secured Party a security interest in such
Additional Grantor’s right, title and interest in and to the Collateral,
wherever located and whether now owned or at any time hereafter acquired by the
Additional Grantor or in which the Additional Grantor now has or at any time in
the future may acquire any right, title or interest, as security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Additional Grantor’s Secured Obligations. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Article 4 of the Guarantee and Collateral Agreement, as
they relate to the Additional Grantor and its Collateral, is true and correct on
and as the date hereof (after giving effect to this Assumption Agreement) as if
made on and as of such date.
2. Governing Law. THIS ASSUMPTION AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ASSUMPTION AGREEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT
OF OR RELATED TO THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Annex 2 - 1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:
 
Name:
Title:

Annex 2 - 2

--------------------------------------------------------------------------------

Annex 1-A to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4
Supplement to Schedule 5
Supplement to Schedule 6
Annex 1 - A

--------------------------------------------------------------------------------

Annex 3 to
Guarantee and Collateral Agreement
THIS SUPPLEMENT, dated as of ________________, 201_, made by
______________________________ (the “Grantor”), in favor of Shadow Tree Income
Fund A LP (the “Secured Party”), as lender under the Credit Agreement referred
to below. All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.
W I T N E S S E T H :
WHEREAS, Hydrocarb Energy Corporation, a Nevada corporation (the “Borrower”),
and the Secured Party have entered into a Credit Agreement, dated as of _____,
2014 (including all annexes, exhibits and schedules thereto and as from time to
time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (including the Grantor) have entered into the Guarantee and
Collateral Agreement, dated as of ______, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of the Secured Party;
WHEREAS, the Credit Agreement requires the Grantor to pledge the Equity
Interests described in Annex 1-A hereto; and
WHEREAS, the Grantor has agreed to execute and deliver this Supplement in order
to pledge such Equity Interests.
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedule 2 and Schedule 3 to the
Guarantee and Collateral Agreement. The Grantor hereby represents and warrants
that each of the representations and warranties contained in Article 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Supplement) as if made on and as of such date.
2. Governing Law. THIS SUPPLEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATED TO
THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[GRANTOR]
By:
 
Name:
Title:



Annex 3 - 1

--------------------------------------------------------------------------------

Annex 1-A to
Supplement
Supplement to Schedule 2
Supplement to Schedule 3
 
 
Annex 1 - A

--------------------------------------------------------------------------------

 